Exhibit 10.3 AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT This Amended and Restated Registration Rights Agreement (this “ Agreement ”) is entered into as of May 20, 2014, between Liquidmetal Technologies,Inc., a Delaware corporation (the “ Company ”), and Visser Precision Cast, LLC, a Colorado limited liability Company (the “ Buyer ”). W I T N E S S E T H : WHEREAS , the Company and the Buyer entered into a Subscription Agreement, dated as of June 1, 2012(the “ Subscription Agreement ”), pursuant to which the Company issued and sold to the Buyer, (i)30,000,000 shares (collectively, the “ Common Shares ”) of Common Stock (as defined below) and (ii)Common Stock Purchase Warrants to purchase up to 15,000,000 shares of the Common Stock (the “ Original Warrants ”). The Company also issued to the Buyer a 6% Senior Secured Convertible Note of the Company in the principal amount of up to $2,000,000 (the “ Note ”); WHEREAS , no funds were ever advanced by the Buyer to the Company under the Note, and the Note has terminated and is of no further force or effect; and WHEREAS , the Original Warrants were originally exercisable to purchase a total of 15,000,000 shares of Common Stock at an exercise price of $.22 per share pursuant to the terms and conditions set forth in the Original Warrants. As a result of adjustments to the Original Warrants made pursuant to Section 9(c) thereof, as of the date of this Agreement the Original Warrants are exercisable to purchase a total of 18,611,079 shares of Common Stock at an exercise price of $.17731 per share; and WHEREAS , the Company and the Buyer have entered into a Settlement Agreement dated as of the date hereof (the “ Settlement Agreement ”). The Settlement Agreement provides for, among other things, (i) termination of the Subscription Agreement and (ii) issuance of an Amended and Restated Common Stock Purchase Warrant (the “ Warrant ”) in replacement of the Original Warrants. The Warrant may be exercised to purchase a total of 18,611,079 shares of Common Stock at an exercise price of $.17731 per share (subject to further adjustment as set forth in Section 9(c) thereof). NOW, THEREFORE , in consideration of the mutual promises, representations, warranties, covenants and conditions set forth in this Agreement and the Settlement Agreement, the Company and the Buyer agree as follows: 1.
